Citation Nr: 9929805	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  94-38 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 1990 
and from January 31, 1991 to February 21, 1991.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated in July 1991, the RO denied the veteran's claim 
for service connection for a bilateral knee disability.  When 
this case was before the Board in October 1996, it was 
remanded for additional development of the record.  As the 
requested development was accomplished, the case is again 
before the Board for final appellate consideration.

The Board points out that the RO, in July 1991, furnished the 
veteran a statement of the case with respect to the issues of 
entitlement to service connection for a left eye injury and a 
neck disability.  Since a substantive appeal was not 
received, these matters will not be addressed in this 
decision.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The service medical records from the veteran's first 
period of service disclose no complaints or findings 
pertaining to a disability of the knees, nor has competent 
evidence otherwise associated such disability with that 
period of service.

3. Department of Veterans Affairs (VA) medical records 
between the veteran's two periods of service reflect 
complaints of knee pain.

4. The veteran had knee complaints during his second period 
of service with no increase in disability.

5. A bilateral knee disability was present prior to the 
veteran's second period of service, and did not increase 
in severity therein. 


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 
(West 1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the evidence regarding the 
onset of the veteran's bilateral knee disability is 
sufficient to conclude that the claim is well grounded.  All 
relevant evidence has been obtained, and no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.  

Factual background

The service medical records from the veteran's first period 
of service reveal no complaints or findings of a bilateral 
knee disability.  On a report of medical history in April 
1990, in conjunction with the discharge examination, the 
veteran denied having a "trick" or locked knee.  The lower 
extremities were evaluated as normal on the separation 
examination in April 1990.

At the time of his discharge, the veteran submitted a claim 
for service connection for disabilities not in issue.  There 
was no mention of a knee disorder.

On a VA examination in August 1990, there were no complaints 
or findings pertaining to a bilateral knee disability.  No 
pertinent diagnosis was made.

VA outpatient treatment records dated in 1990 have been 
associated with the claims folder.  An X-ray study of the 
knees in August 1990 revealed that the joint spaces were well 
preserved.  No loose bodies were seen.  The bones were of 
normal texture and density.  There was a bony projection off 
the proximal end of the left fibula and the appearance 
suggested an osteochondroma.  The right knee and fibula were 
normal in appearance.  The veteran was seen in October 1990 
and reported pain in the knees.  He was referred to 
orthopedics.  

The service medical records from the veteran's second period 
of service show that on a report of medical history dated 
February 3, 1991, the veteran denied having a "trick" or 
locked knee.  He was seen in the orthopedics clinic the next 
day, and complained of bilateral knee pain for one year.  The 
pain was increased with prolonged standing and, at times, 
running.  He was taking Motrin and using heat, which helped.  
An examination revealed no effusion or discoloration.  There 
was full, active range of motion.  The tibial tuberosity on 
the left was more prominent.  Valgus/varus stress was 
negative.  There was positive anterior drawer sign, 
bilaterally.  McMurray's test was negative.  The assessment 
was functional duty.  A temporary physical profile was 
issued.  

In a memorandum dated February 20, 1991, a personnel officer 
noted that the veteran had been determined by medical 
personnel to be unsuitable for retention on active duty, and 
his immediate separation was requested.  

VA medical records show that the veteran complained of knee 
pain in March 1991.  Later that month, it was indicated that 
he wanted to see an orthopedist.  It was noted that it was 
not an acute problem.  

The veteran was afforded a VA examination in January 1994.  
He complained of bilateral knee pain and stated that he had 
had the condition since 1989.  He denied any discrete trauma 
to the knees and the pain was of insidious onset, which he 
related to physical training in service.  The pain continued 
to be related to activity.  Mostly, he experienced discomfort 
under each patella, with the left slightly more painful than 
the right.  Occasionally, the knees felt warm, but the 
veteran denied any swelling or erythema.  An examination 
revealed no warmth, swelling or erythema.  Range of motion 
was from 0-140 degrees.  There was minimal crepitus 
bilaterally to passive flexion and extension.  The veteran 
could do a deep knee bend without difficulty.  Lachman's and 
McMurray's tests were negative.  The medial and collateral 
ligaments were stable.  The veteran had pain when the 
patellae were compressed and the knee was passively extended.  
There was no atrophy of the quadriceps or hamstrings 
musculature.  X-rays of the knees revealed a small 
osteochondroma.  There was no evidence of fracture, 
subluxation or knee effusion.  The diagnosis was bilateral 
chondromalacia patella.  

In a statement received in January 1994, the veteran denied 
receiving treatment for his knees since his discharge from 
service.  

Following a request for information from the RO, the U.S. 
Army Medical Department Activity at Fort Knox, Kentucky 
responded and indicated that it had no medical records in its 
computer tracking system.  The RO was directed to contact the 
National Personnel Records Center.  

On VA examination in September 1997, the veteran stated that 
his knee symptoms began in 1988 or 1989.  He was unsure 
exactly when the symptoms began or what was the etiology.  He 
thought it might have been due to running while in service.  
He related that he had experienced bilateral knee pain, left 
greater than right, since his discharge in 1991.  This was 
activity related.  He denied ever having formal therapy on 
either knee.  The examiner reviewed the limited medical 
records that were presented.  It was indicated that his only 
complaint of lower extremities problems was in October 1989, 
at which time he was being treated for shin splints, and no 
mention was made of knee complaints.  The discharge 
examination in April 1990 revealed no problem with the knee.  
The examiner noted that in February 1991 he was treated for 
bilateral chondromalacia with a profile.  No other records 
were available.  

On examination, the knees showed full range of motion, from 
0-140 degrees.  Both knees showed no effusion.  There was 
minimal patellofemoral compression tenderness slightly more 
on the left than the right.  Both knees had negative joint 
line examinations, with no tenderness along the medial or 
lateral joint line bilaterally.  There was negative 
McMurray's medially and laterally, bilaterally.  Lachman's 
test and pivot shift were negative, bilaterally.  The 
collateral ligaments were stable in full extension and 30 
degrees of flexion bilaterally.  The posterior cruciate 
ligaments were intact to 90 degrees.  There was no effusion, 
bilaterally. 
X-rays revealed a normal right knee and a proximal left 
fibular exostosis.  The diagnosis was very mild 
chondromalacia patella, bilaterally.  The examiner commented 
that the etiology of the chondromalacia was unknown, and he 
thought the disability was very mild.  He added that it was 
difficult to ascertain, due to the paucity of the medical 
records, and due to the veteran's limited recollection of 
exact dates of disability, the date of onset.  Based on the 
medical records, it appeared that the majority of the 
veteran's knee complaints began after his period of active 
duty.

In November 1997, the RO made a formal finding that the 
responses received from the service department and records 
center were inadequate.  It was noted that attempts by the 
military records specialist had not produced the service 
records.  It was concluded that all efforts to obtain the 
needed service records or military information had been 
exhausted and that further efforts were futile.  Based on 
these facts, the service records were found to be 
unavailable.  

In January 1998, the National Personnel Records Center 
indicated that it had no service medical records. 

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111. 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. 3.306(b).  

Initially, the Board recognizes that the RO has made 
exhaustive efforts to obtain all relevant records.  However, 
it is noted that the veteran has not responded to requests 
for information concerning his medical treatment.  In Wood v. 
Derwinski, 1 Vet. App 190 (1991), the Court noted that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  The Board 
also notes that the service department has essentially 
indicated that it has no additional records.

The veteran asserts that his bilateral knee disability had 
its onset in service.  The clinical record, however, proves 
otherwise.  In this regard, the Board notes that, contrary to 
his claim of treatment for knee complaints during his first 
period of service, the available records show no indication 
of any such treatment.  No clinical abnormalities of the 
knees were reported on the separation examination in April 
1990.  At that time, the veteran also denied having knee 
problems.  The record clearly shows that the veteran was 
treated for knee complaints between his periods of service.  
An osteochondroma was found on an X-ray in August 1990, and 
he reported knee pain in October of that year.  

The presumption of soundness attaches only where there has 
been an induction examination in which the claimed disability 
was not detected.  Bagby v. Derwinski, 1 Vet. App. 255 
(1991).  In this case, although the veteran completed a 
report of medical history in February 1991, there was no 
induction examination in conjunction with his second period 
of service.  There is also no clinical evidence that the 
veteran was treated during his second period of service prior 
to February 4, 1991.  At that time, he reported a history of 
VA treatment for a knee condition.  A contemporaneous 
examination revealed bilateral knee pain of one year's 
duration and a claim for compensation.  Thus, in this case, 
either there was no presumption of soundness since there was 
no induction examination, or the February 4, 1991 examination 
should be deemed to be an induction examination that 
"noted" a preexisting disability.  This case must be 
distinguished from Doran v. Brown, 6 Vet. App. 282 (1994).  
In that case, the service medical records were missing.  IN 
contrast, the veteran's service medical records have been 
associated with the claims folder.  Accordingly, there is 
either no presumption of soundness because there was no 
induction examination or the February 4, 1991 examination can 
be considered an induction examination that noted the 
preexisting knee disorder that negates any presumption of 
sound condition as to that disorder.

During his extremely brief second period of service, the 
veteran related that he had experienced bilateral knee pain 
for about one year.  The only abnormal finding at that time 
was positive anterior drawer sign.  In the absence of any 
findings during his first period of service, and the initial 
indication of knee complaints after that period of active 
duty, the Board concludes that the evidence clearly 
establishes that his bilateral knee disability had its onset 
during the period the veteran was not in service.  Thus, the 
question remains whether the preexisting bilateral knee 
disability increased in severity during his second period of 
service.  Notably, between March 1991 and January 1994, the 
veteran neither sought nor received treatment for his knees.  
Further, following the September 1997 VA examination, the 
examiner concluded that most of the veteran's medical 
problems began after active duty.  There is no clinical 
evidence in the record to support a conclusion that his 
symptoms were aggravated during the second period of service 
or that there was an increase in disability during such 
service.  38 C.F.R. § 3.306 (1998).  An osteochondroma and 
knee pain were reported prior to the second period of 
service, while abnormal knee findings during such service 
were limited to complaints of pain and a positive anterior 
drawer sign.  The Court has held that temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  No clinical evidence is of record showing that the 
in-service findings represented anything other than a 
temporary flare-up.  

In evaluating the evidence, the Board concludes that the 
veteran's statements have little credibility in that he has 
claimed, without any support in the record, that his 
bilateral knee disability began during his first period of 
service.  As noted above, this is not supported by the 
clinical record.  The Board also notes that the examiner 
specifically concluded that his knee complaints began after 
service.  Based on the evidence of record, the Board 
concludes that the veteran's knee disability was incurred 
following his initial period of service and that the 
preexisting bilateral knee disability did not increase in 
severity during the brief second period of service.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for a bilateral knee disability.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a bilateral knee disability is denied.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 

